IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON


           THE BANK OF NEW YORK MELLON v. LITTLETON PRICE

                         Appeal from the Circuit Court for Shelby County
                          No. CT00085614 Robert L. Childers, Judge

                                  _______________________________

                     No. W2015-00327-COA-R3-CV – Filed October 7, 2015
                           _________________________________


        Because the order appealed is not a final judgment, this Court lacks subject matter
jurisdiction. Therefore, we dismiss this appeal.

                    Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ARNOLD B. GOLDIN, J., BRANDON O. GIBSON, J. AND KENNY ARMSTRONG, J.

Littleton Price, Memphis, Tennessee, Pro se.

Gerald Morgan and James Skipper Ray, Brentwood, Tennessee, for the appellee, Bank of
New York Mellon.

                                      MEMORANDUM OPINION1

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple parties
or multiple claims are involved in an action, any order that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Except where otherwise provided, this Court only has subject matter jurisdiction over final
orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn. 1990).

      Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record to determine if the Court has subject matter

1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

           This Court, with the concurrence of all judges participating in the case, may affirm, reverse or
           modify the actions of the trial court by memorandum opinion when a formal opinion would
           have no precedential value. When a case is decided by memorandum opinion it shall be
           designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited or
           relied on for any reason in any unrelated case.
jurisdiction to hear this matter. After this review, it appeared to the Court that it does not
have jurisdiction. Specifically, we could find nothing in the record reflecting that the trial
court adjudicated the claims for damages for unlawful detainer, interest and attorneys’ fees as
set forth in the “Complaint In Forcible Entry and Detainer” filed in the trial court on February
26, 2014.

        Thus, by Order entered on July 24, 2015, the Court directed Appellant Littleton Price
to either obtain entry of a final judgment in the trial court within ten (10) days of the entry of
that Order or else show cause why this appeal should not be dismissed for failure to appeal an
appealable order or judgment within fifteen (15) days from the entry of that Order. On
August 11, 2015, Appellant filed a motion requesting an extension of time to comply with
our Order of July 24, 2015. By Order entered on August 14, 2015, the Court granted the
motion and permitted Appellant to comply with our Order of July 24, 2015, on or before
Monday, August 31, 2015.

       Then, on August 31, 2015, Appellant filed a motion requesting a further extension of
time to comply with our Order of July 24, 2015. The Court granted the motion and by Order
entered on September 1, 2015, directed that Appellant would be permitted to comply with our
Order of July 24, 2015, on or before Friday, September 18, 2015.

        On September 23, 2015, the Clerk of this Court received a notice from the trial court
clerk stating that no further orders had been entered in the trial court. As of this date, there is
nothing before the Court indicating that Appellant complied with our Order of July 24, 2015.

      Clearly, the order appealed is not a final judgment and therefore, this Court does not
have subject matter jurisdiction to hear this appeal. Consequently, this appeal must be
dismissed.

                                          Conclusion

       Because the trial court has not yet entered a final judgment, the appeal is dismissed
without prejudice and the case is remanded to the trial court for further proceedings
consistent with this Opinion. Should a new appeal be filed, the Clerk of this Court shall, upon
request of either party, consolidate the record in this appeal with the record filed in the new
appeal. Costs of this appeal are taxed to the appellant, Littleton Price, for which execution
may issue if necessary.

                                                     PER CURIAM